*701Territory of Michigan COUNTY OF WAYNE.
sup: COURT SS.
OF THE TERM OF SEPTEMBER ONE THOUSAND EIGHT HUNDRED & TWENTY TWO.
William McCroskey, Plaintiff in this cause, complains of John McDonnell, Administrator of all & singular the goods, chattels, rights & credits that were of Edward Richardson, deceased, at the time of his death, who died intestate, Defendant in this cause, who was summoned &c. For that whereas the said Edward Richardson, in his life time, to wit, on the Tenth day of February, one thousand Eight hundred & fifteen, at Detroit in the County of Wayne & within the Jurisdiction of this Court, was indebted to the sd Plaintiff in the sum of sixty two dollars & Seventy five cents, for the work, labor, care attendance & professional services of the said Plaintiff by him before that time done, performed & bestowed for the said Edward & at his special instance & request, in & about the healing & curing of the said Edward & divers other persons of divers diseases, disorders & maladies under which they had before then respectively languished & labored & in & about the Endeavoring to heal & cure the said Edward & divers other persons of divers other diseases, disorders & maladies, under which they had before then also respectively languished & labored & also for divers medicines & other necessary things before that time found & provided, administered, delivered & applied by the said Plaintiff on those occassions for the said Edward in his life time & at his like special instance and request, & being so indebted, he the said Edward, in his life time, in consideration thereof, afterwards towit, on the day and year last aforesaid, at the place aforesaid undertook & then & there faithfully promised to the said Plaintiff, to pay him the said sum of money, when he the said Edward should be thereunto afterwards requested.
And whereas also afterwards, to wit, on the day & year last aforesaid, and at the place & within the Jurisdiction aforesaid, in consideration that the said Plaintiff, at the like special instance & request of the said Edward, had before that time done, performed & bestowed, other his work, care labor, diligence & attendance as a Physician, in & about the healing & curing of the said Edward & divers other persons of divers other disorders & maladies, under which they had before then respectively labored & languished, & also in & about the Endeavoring to heal & cure the said Edward and divers other persons of divers other diseases, disorders & maladies under which they had before then respectively laboured & languished & had also at the like special instance & request before that time found & provided, administered and applied, divers other medicines & necessary things on those last mentioned occassions for the said Edward, he the said Edward *702undertook & then & there faithfully promised the said Plaintiff to pay him so much money therefor as he reasonably deserved to have of the said Edward, when he the said Edward should be thereunto afterwards requested. And the said Plaintiff avers that he therefor reasonably deserved to have of the said Edward, the further sum of sixty two dollars and seventy five cents of lawful money, to wit, at the place aforesaid, whereof the said Edward, to wit, at the place aforesaid, then & there had Notice
And also for that whereas the said Edward in his life time, afterwards, to wit, on the day & year last aforesaid & at the place aforesaid, accounted with the said Plaintiff of & concerning divers other sums of money, from the said Edward to the said Plaintiff before that time due & owing & then in arrear & unpaid, & upon such accounting the Said Edward was then & there found to be in arrear & indebted to the said Plaintiff in the further sum of Sixty two Dollars & seventy five cents, & being so found in arrear & indebted as aforesaid, he the said Edward, in consideration thereof undertook & faithfully promised to pay the said Plaintiff the Said last mentioned sum of money when he should be thereunto afterwards requested.
Yet the Said Edward in his life time, & the said Defendant, Administrator as aforesaid since the Death of the said Edward, have not, nor have Either of them as yet, paid the said sums of money, or any, or Either of, or any part thereof, to the said Plaintiff (although often requested so to do), but to pay the same or any part thereof to the said Plaintiff, the said Edward in his life time, wholly refused & the said Defendant, administrator as aforesaid, hath Ever since the Death of the said Edward, hitherto wholly refused & still doth refuse so to do to the Damage of the said Plaintiff of one Thousand Dollars & therefore he brings Suit.
Sibley & Whitney Atty
Supreme Court, s.s. William McCroskey puts in his place, Sibley & Whitney his Attys against John McDonnell, Administrator of the Estate of the late Edward Richardson, in a plea of tresspass on the case.
Territory of Michigan towit, supreme court September term one THOUSAND EIGHT HUNDRED & TWENTY TWO
And the Said John McDonell, by Hunt & Larned his Attys comes &c when &c & for plea saith that the Said Edward Richardson, in his life time aforesaid did not assume & promise the Said Plaintiff as in his said declaration against him he hath alledged, & of this he puts himself on the country for trial Hunt & Larned Attys to PL
And this Plf likewise — Sibley & Whitney
The Defendant gives notice to the Plf or his Attys that he demands a bill of particulars, of Plaintiffs claim Hunt & Larned Attys to PL